765 N.W.2d 343 (2009)
Kyle SMITH, as Next Friend of Morgan Smith, Plaintiff-Appellee,
v.
ANSARA RESTAURANT GROUP, INC., Defendant-Appellant.
Docket No. 137164. COA No. 283826.
Supreme Court of Michigan.
May 29, 2009.

Order
On order of the Court, the application for leave to appeal the July 24, 2008 order *344 of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order limited to addressing whether and how defendant breached its duty of reasonable care, whether that breach was a proximate cause of the injuries to Morgan Smith, and the significance of the presence of Morgan's parents and their actions in assessing plaintiffs negligence claim.